EXHIBIT 10.3


 


 


THE LOGIC DEVICES INCORPORATED


AMENDED AND RESTATED


1998 DIRECTOR STOCK INCENTIVE PLAN

 

(Amended and restated as of March 18, 2004)

--------------------------------------------------------------------------------




TABLE OF CONTENTS

 

Purpose of the Plan

3

Definitions

3

Administration of the Plan

3

Shares Subject to the Plan

4

Stock Options

4

Amendment or Termination of the Plan

5

Term of Plan

6

Rights as Shareholder

6

Merger or Consolidation

6

Changes in Capital and Corporate Structure

6

Service

6

Withholding of Tax

6

Delivery and Registration of Stock

7

 

--------------------------------------------------------------------------------




THE LOGIC DEVICES INCORPORATED

AMENDED AND RESTATED 1998 DIRECTOR STOCK INCENTIVE PLAN

 

1.


PURPOSE OF THE PLAN

 

The LOGIC Devices Incorporated 1998 Director Stock Incentive Plan (hereinafter
referred to as the "Plan") is intended to provide a means whereby directors of
LOGIC Devices Incorporated and its Related Corporations may sustain a sense of
proprietorship and personal involvement in the continued development and
financial success of the Company, and to encourage them to remain with and
devote their best efforts to the business of the Company, thereby advancing the
interests of the Company and its shareholders. Accordingly, the Company may
permit certain directors to acquire Shares or otherwise participate in the
financial success of the Company, on the terms and conditions established
therein.

 

2.


DEFINITIONS

 

The following terms shall be defined as set forth below:



a.   Board. Shall mean the Board of Directors of the Company.

b.   Code. Shall mean the Internal Revenue Code of 1986, and any amendments
thereto.

c.   Company. Shall mean LOGIC Devices Incorporated and its Related
Corporations.

d.   ERISA. Shall mean the Employee Retirement Income Security Act of 1974, and
any amendment thereto.

e.   Non-Qualified Options. Shall mean an award under the Plan that is not an
Incentive Stock Option within the meaning of Code section 422.

f.   Related Corporation. Shall mean a corporation which would be a parent or
subsidiary corporation with respect to the Company as defined in section 424(e)
or (f), respectively, of the Code.

g.   Rule 16b-3. Shall mean Rule 16b-3 of the '34 Act, and any amendments
thereto.

h.   Shares. Shall mean shares of common stock of the Company.

i.   '33 Act. Shall mean the Securities Act of 1933, and any amendments thereto.

j.  ' '34 Act. Shall mean the Securities Exchange Act of 1934, and any
amendments thereto.

 

3.


ADMINISTRATION OF THE PLAN

 

The Plan shall be administered by the Board. The Board shall have sole authority
to:

--------------------------------------------------------------------------------




i.   establish the conditions of each such option;

ii.  prescribe any legend to be affixed to certificates representing such
option;

iii. interpret the Plan; and

iv. adopt such rules, regulations, forms and agreements, not inconsistent with
the provisions of the Plan, as it may deem advisable to carry out the Plan.

 

4.


SHARES SUBJECT TO THE PLAN

 

The aggregate number of Shares that may be obtained by directors under the Plan
shall be 550,000 Shares. Any Shares that remain unissued at the termination of
the Plan shall cease to be subject to the Plan, however, if during the term of
the Plan, any options not exercised expire, are canceled or are forfeited,
surrendered, or returned, the Shares with respect to such options shall be
available for subsequent option grants under the Plan. If the total number of
Shares at the time of the grant is not sufficient to provide for the automatic
grants to non-employee directors under Section 5(c) below, then the available
shares shall be allocated proportionately among the automatic grants to be made
at that time.

 

5.


STOCK OPTIONS

 



a.  Type of Options. The Company may issue options that constitute Non-Qualified
Options to directors under the Plan. The grant of each option shall be confirmed
by a stock option agreement that shall be executed by the Company and the
optionee as soon as practicable after such grant. The stock option agreement
shall expressly state or incorporate by reference the provisions of the Plan and
state that the option is a Non-Qualified Option.

b.  One-Time Grants. Upon approval of the Plan by the shareholders of the
Company, two non-employee directors, Mr. Howard Farkas and Mr. Burton Kanter,
shall each be automatically awarded Non-Qualified Options to purchase 75,000
Shares, and Mr. William Volz, an employee director, shall be automatically
awarded a Non-Qualified Option to purchase 200,000 Shares. On April 2, 2002, Mr.
William Volz surrendered, returned and relinquished the options included in the
foregoing award to Mr. Volz. In addition, on May 20, 2002, each of the Company's
non-employee directors on such date, Mr. Howard Farkas, Mr. Albert Morrison, Mr.
Joel Kanter and Mr. Fredric Harris, shall each be automatically awarded a
Non-Qualified Option to purchase 50,000 Shares.

c.  Annual Grants. Upon approval of the Plan by the shareholders of the Company,
each individual who is initially elected and re-elected as a non-employee member
of the Board shall receive a Non-Qualified Option to purchase 15,000 Shares,
such annual grants to commence with the 1998 Annual Shareholders meeting and
continuing in effect for each subsequent Annual Meeting of the Company's
shareholders.

d.  Terms of Options. Except as provided in Subparagraphs (e) and (f) below,
each option granted under the Plan shall be subject to the terms and conditions
set forth by the Board in the stock option agreement including, but not limited
to, option price (which price shall be no less than the Fair Market Value of the
Shares as of the date of grant) and option term.

--------------------------------------------------------------------------------




e.  Additional Terms Applicable to All Options. Each option shall be subject to
the following terms and conditions:





i.   Written Notice. An option may be exercised only by giving written notice to
the Company specifying the number of Shares to be purchased.

ii.  Method of Exercise. The aggregate option price shall be paid in any one or
a combination of cash, personal check, by offsetting any other amounts owed to
the optionee of the Company, Shares already owned (valued at Fair Market Value
on the date of exercise) or Plan awards which the optionee has an immediate
right to exercise (i.e., on a "net issuance" basis).

iii. Term of Option. No option may be exercised more than five (5) years after
the date of grant.

iv.  Disability or Death of Optionee. In an optionee terminates membership on
the Board due to disability or death prior to exercise in full of any options,
he or she or his or her beneficiary, executor, administrator or personal
representative shall have the right to exercise the options within the five (5)
years from the date of grant.

v.   Transferability. Subject to applicable securities laws, there shall be no
limits on transferability; provided however, that the Board may elect to make
certain options non-transferable or limit transferability to transfers under the
laws of descent and distribution and/or intra-family transfers for estate
planning purposes or pursuant to a Qualified Domestic Relations Order.



f.  Valuation. For purposes of establishing the option price and for all other
valuation purposes under the Plan, the Fair Market Value per share of the common
stock of the Company on any relevant date shall be determined according to the
following rules:





i.   If the common stock is not at the time listed or admitted to trading on any
stock exchange but is traded on the NASDAQ National Market, then the fair market
value will be deemed equal to the closing selling price per share of common
stock on the NASDAQ National Market on the date in question.

ii.  If the common stock is at the time listed or admitted to trading on any
national securities exchange, then the fair market value will be the closing
selling price per share of common stock on the date in question on the
securities exchange serving as the primary market for the common stock, as such
price is officially quoted on such exchange.

 

6.


AMENDMENT OR TERMINATION OF THE PLAN

 

The Board may amend, suspend or terminate the Plan or any portion thereof at any
time, but (except as provided in Paragraph 10 hereof) no amendment shall be made
without approval of the shareholders of the Company which shall: (i) materially
increase the aggregate number of Shares with respect to which awards may be made
under the Plan; or (ii) change the class of persons eligible to participate in
the Plan; provided, however, that no such amendment, suspension or termination
shall impair the rights of any individual, without his or her consent, in any
award theretofore made pursuant to the Plan.

--------------------------------------------------------------------------------




7.


TERM OF PLAN

 

The Plan shall be effective upon the date of its approval by the shareholders of
the Company. Unless sooner terminated under the provisions of Paragraph 6,
options shall not be granted under the Plan after June 16, 2008.

 

8.


RIGHTS AS SHAREHOLDER

 

Upon delivery of any Share to a director, such director shall have all of the
rights of a shareholder of the Company with respect to such Share, including the
right to vote such Share and to receive all dividends or other distributions
paid with respect to such Share.

 

9.


MERGER OR CONSOLIDATION

 

In the event the Company is merged or consolidated with another corporation and
the Company is not the surviving corporation, the surviving corporation may
agree to exchange options issued under the Plan for options (with the same
aggregate option price) to acquire and participate in the number of shares in
the surviving corporation that have a fair market value equal to the fair market
value (determined on the date of such merger or consolidation) of Shares that
the grantee is entitled to acquire and participate in under this Plan on the
date of such merger or consolidated.

 

10.


CHANGES IN CAPITAL AND CORPORATE STRUCTURE

 

In the event any change is made to the common stock issuable under the Plan by
reason of any stock split, stock dividend, combination of shares, exchange of
shares or other change in the corporate structure of the Company effected
without receipt of consideration, appropriate adjustments will be made to (i)
the aggregate number and/or class of shares of common stock available for
issuance under the Plan, (ii) the number of shares of common stock to be made
the subject of each subsequent automatic grant and (iii) the number and/or class
of shares of common stock purchasable under each outstanding option and the
exercise price payable per share so that no dilution or enlargement of benefits
will occur under such option.

 

11.


SERVICE

 

An individual shall be considered to be in the service of the Company or a
Related Corporation as long as he or she remains a director of the Company or
such Related Corporation. Nothing herein shall confer on any individual the
right to continued service with the Company or a Related Corporation or affect
the right of the Company or such Related Corporation to terminate such service.

 

12.


WITHHOLDING OF TAX

 

To the extent the award, issuance or exercise of Shares results in the receipt
of compensation by a director of the Company, the Company is authorized to
withhold from any other cash compensation then or thereafter payable to such
director any tax required to by withheld by reason of the receipt of the
compensation. Alternatively, the director may tender a personal check in the
amount of tax required to be withheld.

--------------------------------------------------------------------------------




13.


DELIVERY AND REGISTRATION OF STOCK

 

The Company's obligation to deliver Shares with respect to an award shall, if
the Board so requests, be conditioned upon the receipt of a representation as to
the investment intention of the individual to whom such Shares are to be
delivered, in such form as the Board shall determine to be necessary or
advisable to comply with the provisions of the '33 Act or any other federal,
state or local securities legislation or regulation. It may be provided that any
representation requirement shall become inoperative upon a registration of the
Shares or other action eliminating the necessity of such representation under
securities legislation. The Company shall not be required to deliver any Shares
under the Plan prior to (i) the admission of such Shares to listing on any
automated system or stock exchange on which Shares may then be listed, and (ii)
the completion of such registration or, other qualification or exemption of such
Shares under any state or federal law, rule or regulation, as the Board shall
determine to be necessary or advisable.